                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:09-CR-322-FL-2
                                      NO. 5:16-CV-354-FL

JOSEPH OSCAR PRICE,                            )
                                               )
                            Petitioner,        )
                                               )
          v.                                   )                    ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                            Respondent.        )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (DE 118), which challenges petitioner’s conviction for

possessing a firearm in furtherance of a crime of violence in light of the United States Supreme

Court’s rulings in Johnson v. United States, 135 S. Ct. 2551 (2015) and United States v. Davis,

139 S. Ct. 2319 (2019). The matter also is before the court on respondent’s motion to dismiss

(DE 178), which was briefed fully. For the reasons that follow, the court grants respondent’s

motion to dismiss, and denies petitioner’s motion to vacate.

                                          BACKGROUND

       On February 3, 2010, petitioner pleaded guilty, pursuant to a written plea agreement, to

conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (count one); Hobbs

Act robbery, in violation of 18 U.S.C. § 1951 (count two); brandishing a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (count three); and attempted

Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (count four). On December 15, 2010, the

court sentenced petitioner to concurrent terms of 124 months’ imprisonment on counts one, two,




          Case 5:09-cr-00322-FL Document 196 Filed 11/02/20 Page 1 of 5
and four, and a consecutive term of 84 months’ imprisonment on count three, producing an

aggregate custodial sentence of 208 months. Petitioner appealed his judgment of conviction. On

November 21, 2011, the United States Court of Appeals for the Fourth Circuit granted petitioner’s

unopposed motion to remand for resentencing due to an error in petitioner’s Guidelines range.

The court held petitioner’s resentencing hearing on February 2, 2012, and imposed revised

sentence consisting of concurrent terms of 93 months’ imprisonment on counts one, two, and four,

and a consecutive term of 84 months’ imprisonment on count three.

       On June 9, 2016, petitioner filed the instant motion to vacate, set aside, or correct sentence,

asserting that his § 924(c) conviction should be vacated in light of Johnson. On September 1,

2016, respondent moved to stay the § 2255 proceedings pending the Fourth Circuit’s resolution of

United States v. Simms, 914 F.3d 229 (4th Cir. 2019). The court granted the motion to stay that

same day. The Fourth Circuit decided Simms on January 24, 2019, but stayed the mandate

pending the Supreme Court’s decision in United States v. Davis, No. 18-431. The Supreme Court

decided Davis on June 24, 2019.

       On July 19, 2019, the court lifted the stay and directed the parties to file supplemental

briefing addressing the effect of Simms and Davis on petitioner’s claim.             Petitioner filed

supplemental brief on August 19, 2019. Respondent filed the instant motion to dismiss on

September 17, 2019, arguing petitioner’s motion to vacate should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6). On September 30, 2019, petitioner responded in opposition.




                                                 2




          Case 5:09-cr-00322-FL Document 196 Filed 11/02/20 Page 2 of 5
                                           DISCUSSION

A.     Standard of Review

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” Id. § 2255(b).

B.     Analysis

       Pursuant to 18 U.S.C. § 924(c), a person convicted of brandishing a firearm “during and in

relation to any crime of violence or drug trafficking crime” is subject to a mandatory minimum

punishment of seven years’ imprisonment for the first conviction. 18 U.S.C. § 924(c)(1). The

sentence shall run consecutive to any sentence imposed for the predicate crime of violence or drug

trafficking crime. Id. § 924(c)(1)(A). Section 924(c)(3) defines crime of violence as an offense

that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the “force clause”], or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the “residual clause”].

Id. § 924(c)(3)(A)-(B).




                                                  3




          Case 5:09-cr-00322-FL Document 196 Filed 11/02/20 Page 3 of 5
       Davis and Simms held that § 924(c)(3)(B) is unconstitutionally vague, thereby rendering

invalid § 924(c) convictions based on the residual clause definition of crime of violence. Davis,

139 S. Ct. at 2336; Simms, 914 F.3d at 237. The Davis and Simms decisions, however, do not

call into question the constitutionality of § 924(c)(3)(A). Thus, if petitioner’s predicate offense

qualifies as a crime of violence under subsection (c)(3)(A) (the force clause), his conviction

remains valid. See United States v. Mathis, 932 F.3d 242, 263-64 (4th Cir. 2019).

       Petitioner’s predicate offense is Hobbs Act robbery in violation of 18 U.S.C. § 1951, and

the Fourth Circuit has held that this offense qualifies as a crime of violence under § 924(c)’s force

clause. See id. at 265-66 (holding “Hobbs Act robbery constitutes a crime of violence under the

force clause of Section 924(c).”). Accordingly, petitioner’s § 924(c) conviction remains valid,

notwithstanding Davis and Simms.

       Petitioner also argues that his § 924(c) conviction is invalid where his substantive Hobbs

Act robbery convictions were “grouped” with his conspiracy conviction on count one for purposes

of determining his advisory Guidelines range. As noted by petitioner, if his predicate conviction

for the § 924(c) conviction is conspiracy to commit Hobbs Act robbery, as opposed to substantive

Hobbs Act robbery, the conviction would be invalid because conspiracy to commit Hobbs Act

robbery is not a crime of violence under the force clause. See Simms, 914 F.3d at 233-34.

       To the extent petitioner suggests that the grouping caused ambiguity with respect to which

underlying predicate conviction supports petitioner’s § 924(c) conviction, the court discerns no

ambiguity. The indictment clearly alleges petitioner used and carried a firearm during and in

relation to substantive Hobbs Act robbery as charged in count two of the indictment. (DE 7 at 3-

4). Petitioner’s plea agreement also makes clear that he pleaded guilty to using and carrying a

                                                 4




          Case 5:09-cr-00322-FL Document 196 Filed 11/02/20 Page 4 of 5
firearm during substantive Hobbs Act robbery. (DE 30 ¶ 3). Accordingly, the grouping of the

predicate offense with another offense at sentencing does not affect the validity of petitioner’s

stand-alone § 924(c) conviction.1

C.      Certificate of Appealability

        Having determined that petitioner is not entitled to relief, the court turns to whether a

certificate of appealability should issue. A certificate of appealability may issue only upon a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

petitioner must demonstrate that reasonable jurists could debate whether the issues presented

should have been decided differently or that they are adequate to deserve encouragement to

proceed further. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). After reviewing the claims presented on collateral review in light of the

applicable standard, the court finds that a certificate of appealability is not warranted.

                                               CONCLUSION

        Based on the foregoing, the court GRANTS respondent’s motion to dismiss (DE 178) and

DENIES petitioner’s motion to vacate (DE 118). A certificate of appealability is DENIED. The

clerk is directed to close the instant § 2255 proceedings.

        SO ORDERED, this the 2nd day of November, 2020.


                                                     _____________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge



1
        Furthermore, the grouping procedure is used to determine petitioner’s Guidelines range. See U.S.S.G.
§ 3D1.1. To the extent petitioner is asserting a Guidelines error, the claim is not cognizable on collateral review.
See United States v. Foote, 784 F.3d 931, 942-43 (4th Cir. 2015).
                                                         5




            Case 5:09-cr-00322-FL Document 196 Filed 11/02/20 Page 5 of 5
